Citation Nr: 0010202	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  95-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1965.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1996, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, 
confirmed and continued the 30 percent rating for the 
veteran's PTSD.  The RO also confirmed and continued its 
denial of entitlement to a total rating due to 
unemployability caused by service-connected disability.  
Thereafter, the case was returned to the Board for 
further appellate action.


REMAND

At the time of the Board's remand, the veteran lived in 
the jurisdiction of the VA Medical and Regional Office 
Center (M&ROC) in Wichita, Kansas, and was represented by 
Kenneth L. Carpenter, Attorney.  Shortly thereafter, the 
veteran moved to the jurisdiction of the RO in Waco, 
Texas, and appointed the Texas Veterans Commission (TVC) 
to represent him.  By properly completing VA Form 21-22, 
which was received in October 1996, he revoked Mr. 
Carpenter's appointment as his representative.  38 C.F.R. 
§ 20.607 (1999).  Indeed, in December 1996, Mr. Carpenter 
acknowledged that he was no longer the veteran's 
representative.

While the case was in remand status, the veteran moved to 
the jurisdiction of the RO in Pittsburgh, Pennsylvania, 
where he currently lives and where the most recent 
decision was rendered in January 2000.  The veteran did 
not rescind the appointment of the TVC to represent him; 
and, therefore, the Board considers that appointment to 
still be in effect.  The Board notes, however, that the 
Pittsburgh RO did not send the TVC a copy of the 
Supplemental Statement of the Case (SSOC) regarding the 
January 2000 decision.  In this regard, the Board is 
mindful of the fact that as a Texas state organization, 
the TVC is located a long way from the veteran's 
residence and that the veteran may, therefore, wish to 
change representation.  

In light of the foregoing, the Board is of the opinion 
that additional development of the record is necessary 
prior to further appellate consideration.  Accordingly, 
the case is remanded for the following actions:

1.  The RO should clarify the status 
of the veteran's representative.  
Thereafter, the RO should ensure that 
the veteran's representative is 
allowed to review the record on 
appeal and present written argument 
on the veteran's behalf.  See M21-1, 
Part IV, Subchapter VIII, 8.30-33 
(Aug. 1996). If no further 
development is indicated, the case, 
including any comments or argument by 
the representative, should be 
returned to the Board for further 
appellate action.  

2.  If, after receiving any comments 
or argument from the veteran's 
representative, additional 
development is indicated, the RO 
should undertake any such 
development.  Following such 
development, the RO should 
readjudicate the issue of entitlement 
to a rating in excess of 30 percent 
for PTSD and/or the issue of 
entitlement to a total rating due to 
unemployability caused by service-
connected disability.  Then, the 
veteran and his representative must 
be furnished an SSOC on all issues 
remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The veteran need take no 
action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any 
additional evidence and/or argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-373 (1999).



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



